UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-1930



PETER HRONEK,

                                                  Plaintiff - Appellant,

          versus


SECRETARY,   DEPARTMENT   OF   HEALTH   AND   HUMAN
SERVICES,

                                                   Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-03-
339-1-CCB)


Submitted:   October 9, 2003                  Decided:   October 16, 2003


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Peter Hronek, Appellant Pro Se. Ariana Wright Arnold, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Peter Hronek appeals the district court’s order dismissing his

federal tort claims act complaint. We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court.   See Hronek v. Secretary, Dep’t of

Health & Human Servs., No. CA-03-339-1-CCB (D. Md. filed July 7,

2003 & entered July 8, 2003).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                 2